Citation Nr: 0808491	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for rotator cuff tear, 
right shoulder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder). 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from August 1982 to May 1987.

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In June 2005, the RO denied 
claims for service connection for rotator cuff tear, right 
shoulder, and "bipolar disorder, schizophrenia, depression, 
and a sleep disorder."  In December 2005, the RO denied a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  

Given the different psychiatric diagnoses of record, the 
Board has determined that the claim involving bipolar 
disorder, schizophrenia, depression, and a sleep disorder, is 
more accurately characterized as stated on the cover page of 
this decision.  

In his appeal form (VA Form 9), received in April 2006, the 
veteran indicated that he desired a hearing before a 
Traveling Veterans Law Judge.  However, in a statement 
received by the RO in September 2006, the veteran stated that 
he wished to withdraw his request for a hearing.  See 
38 C.F.R. § 20.702(e) (2007).  Accordingly, the Board will 
proceed without further delay.  


FINDINGS OF FACT

1.  The veteran does not have a rotator cuff tear, right 
shoulder, as the result of disease or injury that was present 
during his active military service.  

2.  The veteran does not have an acquired psychiatric 
disorder (other than post-traumatic stress disorder) as the 
result of disease or injury that was present during his 
active military service.

3.  The veteran does not have PTSD.  

CONCLUSIONS OF LAW

1.  A rotator cuff tear, right shoulder, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

2.  An acquired psychiatric disorder (other than post-
traumatic stress disorder) was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

3.  PTSD was not incurred in or aggravated by the veteran's 
active military service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that service connection is warranted for a 
rotator cuff tear, right shoulder, an acquired psychiatric 
disorder (other than PTSD) and PTSD as a result of his 
service.  As used herein, the term "acquired psychiatric 
disorder" is intended to encompass all acquired psychiatric 
disorders other than PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for certain diseases, 
to include psychoses, when they are manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

With regard to the claim for a rotator cuff tear, right 
shoulder, the veteran's service medical records show that in 
February 1985, he was treated for right shoulder symptoms 
after he complained that he "hung-up" his shoulder on the 
basketball backboard.  The assessment was partial rotator 
cuff tear.  However, an X-ray revealed no significant 
abnormalities.  In April 1985, he received follow-up 
treatment, with notations of a pulled rotator cuff muscle, 
and partial rotator cuff tear.  A separation examination 
report is not of record.  

As for the post-service medical evidence, it consists of VA 
and non-VA evidence, dated between 2002 and 2007.  This 
evidence includes reports from the Methodist Hospital, dated 
in January 2002, which note that the veteran was treated for 
complaints of headache and neck pain after being involved in 
a motor vehicle accident.  The diagnoses were cervical strain 
fracture and cervical strain abrasion; there were no findings 
or diagnoses referable to the right shoulder.  A VA progress 
note shows that in April 2005, the veteran was noted to 
complain of right shoulder pain.  The relevant assessment 
noted shoulder pain, and that clinical presentation, 
examination, and history were consistent with adhesive 
capsulitis.  An associated VA X-ray report for the right 
shoulder contains an impression noting minimal greater 
tubercle bony spur, no fractures or dislocations, maintained 
joint spaces, and that normal location motions are noted.  

A June 2005 VA magnetic resonance imaging (MRI) study for the 
right shoulder notes that the supraspinatus, infraspinatous, 
and subscapularis tendons were intact, that the glenoid rim 
was intact, that there were minimal hypertrophic bony changes 
were seen at the acromioclavicular joint, and that the soft 
tissues of the shoulder appeared normal.  The report contains 
an impression of minimal inflammatory changes of the long 
head of the biceps tendon.  

The Board also notes that subsequently dated VA progress 
reports primarily show treatment for psychiatric symptoms, 
but that they contain history/problems lists that include a 
number of notations of right/bilateral shoulder pain, and 
"pain in joint involving upper arm."  

The  veteran's service medical records show treatment for 
right shoulder symptoms in February and April of 1985.  
Although he was assessed with a partial rotator cuff tear, an 
X-ray for the right shoulder revealed no significant 
abnormalities.  There is no record of any relevant treatment 
during his remaining two years of service, providing evidence 
against the claim that the veteran had a chronic shoulder 
problem since service.  

In addition, there is no medical evidence to show treatment 
for right shoulder symptoms following service until 2005, 
which is approximately 17 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Finally, it does not appear 
that the inservice diagnosis of a right rotator cuff tear has 
ever been repeated after service (the detailed testing 
following service failed to note a cuff tear providing 
evidence against a finding that the current problem is 
related to service), and there is no competent evidence to 
show that the veteran has a right shoulder disorder that is 
related to his service.  The post-service injury only 
provides more limited probative evidence against this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With regard to the claim for an acquired psychiatric 
disorder, the veteran's service medical records show that in 
April 1987, the veteran was treated after ingesting ETOH 
(alcohol), cough syrup, and pills (Sudafed and triaminicin).  
He stated that he wanted a compassionate reassignment because 
his mother was dying of cancer, and that he had received an 
Article 15 (nonjudicial punishment) for a DWI (driving while 
intoxicated) in January 1987.  The report further indicated 
that he was AWOL (absent without leave) as of two days 
before, that he had excessive ETOH use for one year, and that 
he had no prior psychiatric history.  The impression was 
alcohol abuse.  

As for the post-service medical evidence, it consists of VA 
and non-VA evidence, dated between 2002 and 2007.  This 
evidence shows that the veteran has received a great deal of 
treatment for psychiatric symptoms, with a number of 
hospitalizations, to include treatment for overdoses in 2003 
and 2004.  His diagnoses include major depressive disorder, 
depression NOS (not otherwise specified), PTSD, bipolar 
disorder, rule out schizophrenia, alcohol abuse, history of 
polysubstance abuse, and personality disorder NOS.  
Importantly, during extensive treatment, little reference is 
made to service or a problem in service that caused the 
current disorder, which the Board finds provides evidence 
against this claim. 

A VA PTSD examination report, dated in September 2007, 
contains an Axis I diagnosis of alcohol dependence and mood 
disorder NOS, and an Axis II diagnosis noting severe 
borderline personality disorder with antisocial features, 
providing evidence against the claim of service connection 
for PTSD.   

In addition, a letter from the Social Security Administration 
(SSA), dated in January 2006, indicates that the veteran was 
awarded disability benefits.  An associated SSA decision, 
dated in April 2005, notes a primary diagnosis of "substance 
addiction disorder (alcohol)," and a secondary diagnosis of 
major depressive disorder.  Another SSA decision, dated in 
January 2005, notes a primary diagnosis of "major affective 
disorder," and a secondary diagnosis of polysubstance abuse.  

As an initial matter, the veteran was noted to have alcohol 
abuse during service in 1987.  His current diagnoses include 
alcohol abuse, and polysubstance abuse.  However, to the 
extent that the veteran's alcohol abuse and substance abuse 
influence his psychiatric capacity, the law and regulations 
provide that compensation shall not be paid if the disability 
was the result of the person's own willful misconduct or 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007).  

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990 (as is the 
case here), payment of compensation for a disability that is 
a result of a veteran's own alcohol or drug abuse.  Moreover, 
§ 8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c)(2)-(3) (2007).  

Furthermore, to the extent that the veteran may have a 
personality disorder that influences his psychiatric 
capacity, personality disorders are not compensable diseases 
or injuries within the meaning of veterans' benefits law.  38 
C.F.R.  3.303(c), 4.9 (2007); Winn v. Brown, 8 Vet. App. 510, 
516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

With regard to psychiatric diagnoses (other than alcohol and 
substance abuse and personality disorders) the earliest 
evidence of treatment for psychiatric symptoms is in 2003.  
This is approximately 15 years after separation from service.  
This lengthy period without treatment is again found to be 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no competent evidence to show or indicate that the 
veteran has an acquired psychiatric disorder that it related 
to his service, and there is no medical evidence to show that 
a psychosis was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  In this regard, the September 2007 VA PTSD 
examination report shows that the Axis I diagnosis was 
alcohol dependence and mood disorder NOS.  The examiner 
stated that "This examiner does not find that this 
individual suffers any sort of service connected mental 
illness based on the available data for this examination."  
Such a finding provides more evidence against this claim and 
is of very high probative value. 

He further indicated that the veteran had produced an 
exaggerated MMPI (Minnesota Multiphasic Personality 
Inventory), and that, "It is this examiner's opinion that 
malingering is a strong consideration."  Such a finding 
(which the Board finds is entitled to great probative weight) 
undermines all claims, not simply this claim.  

The Board finds that the service records, post-service 
treatment records, and the VA medical opinion provide 
evidence against this claim, outweighing the veteran's lay 
statements.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With regard to the claim for PTSD, the veteran asserts that 
he has PTSD as a result of his service.  He has asserted that 
he was supposed to be aboard a plane that crashed in December 
1985 in Newfoundland, in which over 250 service members were 
killed, and in which those killed primarily belonged to his 
regiment.  He does not assert that he witnessed the crash.  
He argues that he now has PTSD as a result.  

The Board notes that medical reports show that the veteran 
has reported a history of childhood physical abuse, as well 
as a gunshot wound to the leg at age 17 or 18, (prior to 
service).  However, in light of the Board's determination 
that the preponderance of the evidence is against the claim 
that the veteran has PTSD, the issue of whether verified 
stressors exist is a "downstream" issue which will not be 
further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1131, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

A VA PTSD examination report, dated in September 2007, 
contains an Axis I diagnosis of alcohol dependence and mood 
disorder NOS, and an Axis II diagnosis noting severe 
borderline personality disorder with antisocial features.  In 
that report, the examiner specifically concluded that the 
veteran does not have PTSD, and he noted that his conclusion 
was consistent with the opinions in the reports of two other 
VA physicians, Dr. H and Dr. S.H., who examined the veteran 
in October and December of 2004 (and who did not assign a 
PTSD diagnosis).  The Board considers this VA examination 
report to be highly probative evidence showing that the 
veteran does not have PTSD.  This report is the only 
competent opinion of record that was based on a review of the 
veteran's claims files, and the examiner specifically 
determined that the veteran does not have PTSD.  See 
generally Hampton v. Gober, 10 Vet. App. 481 483 (1997) 
(noting that a medical examiner must consider the records of 
prior medical examinations and treatment in order to ensure a 
fully informed opinion); Schroeder v. Brown, 6 Vet. App. 220, 
225 (1994); Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 
(1991).  Accordingly, the Board finds that that the 
preponderance of the evidence shows that the veteran does not 
have PTSD, and that the claim must be denied.  

It is important to note that the Board finds the post-service 
treatment records in this case provides particularly negative 
evidence against this claim, and others.  In detailed 
treatment reports, the veteran cites many problems following 
service, with relatively little reference to his military 
service or a problem in service many years ago.  

In reaching this decision, the Board has considered two 
letters from a VA physician, Dr. F., dated in November 2005 
and November 2006, as well as a large number of notations of 
PTSD in the VA progress notes and hospitalization reports.  
Dr. F's letters both assert that the veteran has PTSD and 
major depressive disorder.  His November 2006 letter notes 
that the veteran has a history of physical abuse in 
childhood, but asserts that the claimed stressor involving a 
plane crash was "the "precipitant to [the veteran's] PTSD 
and his childhood abuse was a contributing factor which made 
him vulnerable to contract the condition.  In my opinion this 
warrants service connection for this condition."  However, 
the probative value of Dr. F.'s opinion is greatly reduced by 
the fact that it is not shown to have been based on a review 
of the veteran's claims files.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.).  

With regard to the other notations of PTSD, they are almost 
always accompanied by competing diagnoses of other acquired 
psychiatric disorders, none of them are shown to have been 
based on a review of the veteran's claims files, or any other 
detailed and reliable medical history, and all of them 
unaccompanied by citation to clinical findings during service 
or thereafter.  In addition, a number of reports show that 
the veteran was only assigned psychiatric diagnoses other 
than PTSD.  See e.g., Green Oaks Behavioral Healthcare 
Services reports, dated in 2003; Dallas Metrocare Services 
reports, dated in October and November of 2004; SSA 
decisions, dated in 2005.  The Board therefore finds that 
this evidence is outweighed by the contrary evidence of 
record, that the preponderance of the evidence shows that the 
veteran does not have PTSD, and that the claim must be 
denied.  Gilpin.  

Simply stated, the Board finds, based on a review of all 
medical records, that the findings which indicate the veteran 
does not have PTSD outweigh the medical evidence and lay 
statements of the veteran that he has PTSD.  Findings of 
malingering and that the veteran is a poor historian in the 
medical record only support this finding.

As the Board has found that the veteran does not have PTSD, 
stressor verification is not required. 
 
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that a 
rotator cuff tear, right shoulder, an acquired psychiatric 
disorder, and PTSD, were caused by service that ended in 
1987.  In this case, while the veteran may be competent to 
report that he perceived right shoulder pain, or psychiatric 
symptoms, during service, when the veteran's service medical 
records (which show treatment for right shoulder pain in 
February and April of 1985, with negative X-rays, and one 
treatment for alcohol abuse), and his post-service medical 
records are considered (which indicate that the earliest 
relevant evidence is dated no earlier than 2002, and which do 
not contain competent credible evidence of a nexus between 
any of the claimed conditions and the veteran's service), the 
Board finds that the medical evidence outweighs the veteran's 
contentions that the claimed conditions are related to his 
service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in December 2004 (acquired 
psychiatric disorder), January 2005 (right shoulder), and 
August 2005 (PTSD), the veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims.  The VCAA notices complied with the requirement 
that the notice must precede the adjudication.  
Mayfield v. Nicholson (Mayfield II), 444 F.3d 1328 (Fed. Cir. 
2006); aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March and May of 2006, and in any event, as the 
claims have been denied, any questions as to the disability 
rating or the appropriate effective date to be assigned are 
moot.  Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records, and records from the Social Security 
Administration.  The Board notes that in January 2005, the RO 
received notice from the University of Texas, Southwestern 
Medical Center at Dallas, that it had no records for the 
veteran.  

The veteran has been afforded a psychiatric examination, 
which ruled out PTSD, and which included an etiological 
opinion as to the Axis I diagnosis.  With regard to the claim 
for the right shoulder, the veteran has not been afforded an 
examination, and an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records show treatment for 
right shoulder symptoms in February and April of 1985, with 
negative X-rays, and no subsequent treatment during the 
remaining two years of service.  The post-service medical 
evidence shows no relevant treatment prior to 2005, and that 
the inservice diagnosis of a right torn rotator cuff has not 
been repeated.  It does not contain any evidence to show that 
the veteran has a right shoulder disorder that is related to 
his service.  

Simply stated, the service and post-service medical record 
(rather than indicating a connection between service and the 
current disorder) provides more evidence against a claim that 
the veteran has a shoulder problem related to service, 
providing evidence against a basis for a VA examination.  

Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board finds that the service and post service 
medical record provides evidence against this claim.  The 
Board therefore concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for rotator cuff tear, right shoulder, is 
denied.  

Service connection for an acquired psychiatric disorder 
(other than PTSD) is denied.  

Service connection for PTSD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


